DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-9 in the reply filed on 08/25/2022 is acknowledged.
Claims 10-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/25/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bemiss (US 3917155 A).
Regarding claims 1-4, Bemiss teaches a carton and the method for making comprising obtaining a blank comprising a plurality of panels comprising a bottom panel (10a), a front panel, a back panel, and at least one side panel (10a; Examiner notes all four sides are labeled 10a), a plurality of end flaps (14/16) foldably connected to a respective panel of the plurality of panels, and reinforcement features (Examiner notes that the top rim is the reinforcement feature); folding the plurality of panels at least partially around an interior of the tray; folding the plurality of top end flaps to form a rim extending from the plurality of panels when the tray is formed from the blank (see Figures 2-6); and activating the reinforcement features to maintaining an integrity of the rim such that at least one end flap of the plurality of end flaps is biased downward to maintain an outward arrangement from a respective panel of the plurality of panels (see Figures 3-4; end flap 14 biases 16 downward via an overlap at the corner).
Regarding claims 5-7, Bemiss teaches a carton and method wherein the at least a portion of the at least one top end flap is a marginal portion (17) of the at least one top end flap (see Figures 2-3 and 8).  Examiner notes that marginal portion 17 extends perpendicularly away from 16.
Regarding claims 8-9, Bemiss teaches a carton and method wherein the plurality of panels further comprises at least one corner panel (18/19) foldably connected to a respective panel of the plurality of panels.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734